Stayton, Associate Justice.
There is no question involved in this case not involved and considered in the case of I. & G. N. R’y Co. v. Anderson County, reported in 59 Tex., 654; and we deem it unnecessary to restate the grounds on which we hold the ruling of the court below to be erroneous.
There is one question presented in brief of counsel, however, which we deem it proper to state our conclusions upon. The exemption from taxation claimed in this suit, for the year 1875, is given by the act of Aug. 5, 1870, and for all succeeding years it is given by the act of the legislature passed March 10, 1875; since which time a sale of the railway with its property and franchises was made, under for-closure of mortgages.
At the sale, the property and rights sold were purchased by other persons, who afterwards reconveyed to the plaintiff in error, to which, as a corporation, exemption from taxation was given by the act last referred to.
It is insisted that the exemption from taxation did not pass to the *25purchasers under the foreclosure sale of “property” or “franchise” mortgaged, directed by the decree to be sold, or sold, and that the sale destroyed the right to the exemption.
That the right to the exemption from taxation did not pass by the sale, as a thing sold and per force of the sale, might be admitted under the authority of the cases cited by counsel for the defendant in error.
That question, however, we deem of no importance in view of the legislation which gave the exemption.
The act declares that “the said railroad company and its successors, and its and their capital stock, rights, franchises, railroads constructed and to be constructed pursuant to the said act of August 5, A. D. 1870, and this act, rolling stock and all other property which now is ■or hereafter may be owned or possessed by said company, or its successors, in virtue of the said act of August 5, 1870, is hereby exempted and released from all state, county, town, city, municipal and other taxes for a period of twenty-five years from the 5th day of August, A. D. 1875, except,” &c. It further declares, “and this act shall also be held to constitute an irrepealable contract between the state and the said company, its successors and assigns.”
This legislation is susceptible of but one reasonable construction, which is, that it was thereby intended the exemption should attach to the things exempted from taxation in the hands of whomsoever may succeed to the property and corporate rights of the corporation to which the exemption was given, and so, by force of the statute.
It was, in effect, a declaration having the force of a law as well as a contract, by which the right to the exemption was secured to such corporation or person as might succeed, in any manner, to the corporate rights and ownership of the things exempted from taxation in the hands of the corporation to which the exemption was given by the act. '
The exemption passes by force of the law, while title to the things exempted is subject to the rules which regulate the transfer of property.
The word “ successors ” is evidently used to designate such corporations or persons as may, in any lawful manner, acquire the proprietorship of the corporate rights and property through which they are to be exercised, which had the corporation to which the exemption was given, while the word “assigns,” from the connections in which it is used, was probably used to designate such persons or corporations as might acquire the land certificates before location, or the lands afterwards.
The judgment of the court below will be reversed and judgment *26here rendered, perpetuating the injunction restraining the defendants, in error from collecting, or attempting to collect, the taxes claimed in this suit for Smith county.
Reversed and Rendered.
[Opinion delivered December 18, 1886.]